Case 8:20-cv-00289-DOC-KES Document 14 Filed 04/30/20 Page 1 of 5 Page ID #:98



                        UNITED STATES DISTRICT COURT                                   JS-6
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No. SA CV 20-00289-DOC-KES                                     Date: April 30, 2020

 Title: TARRY BROWN v. FIRST TRANSIT, INC. ET AL.


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                   Not Present
              Courtroom Clerk                                Court Reporter

       ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
             PLAINTIFF:                                  DEFENDANT:
            None Present                                  None Present


        PROCEEDINGS (IN CHAMBERS): ORDER REMANDING CASE

         Having considered the record before the Court, the Court finds that federal
 jurisdiction does not obtain and accordingly REMANDS this action to state court.

 I.     Background

        A.    Facts

         The following facts are drawn from Plaintiff Tarry Brown’s (“Plaintiff”)
 Complaint (Dkt. 1-1). Plaintiff was employed as a “Coach Operator” by Defendant First
 Transit, Inc. (“Defendant”), starting around September 2015. Compl. ¶ 14. Around July
 2019, Plaintiff realized that he had sustained a knee injury from repeatedly stepping on
 the brake pedal while driving his bus. Id. ¶ 16. Plaintiff notified his supervisor of his
 injury, filed a workers’ compensation claim, and visited a physician, who diagnosed him
 with arthritis. Id. ¶¶ 16-18. After Plaintiff notified Defendant that he would need to be
 placed on a light, restricted work duty, Defendant refused to engage in an interactive
 process to discuss the needed restrictions and failed to provide Plaintiff any
 accommodation. Id. ¶ 19. Plaintiff’s supervisor became increasingly hostile towards him,
 causing Plaintiff to abandon his workers’ compensation claim in order to keep his job. Id.
 ¶ 20. On or about October 23, 2019, Plaintiff was called into a meeting, wherein
Case 8:20-cv-00289-DOC-KES Document 14 Filed 04/30/20 Page 2 of 5 Page ID #:99
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-00289-DOC-KES                                             Date: April 30, 2020
                                                                                            Page 2


 Defendant falsely accused him of using an electronic device while driving. Id. ¶ 20.
 Plaintiff was placed on administrative leave, and subsequently fired on October 28, 2019.
 Id. ¶ 21.

        B.     Procedural History

        Plaintiff originally filed suit in the Superior Court of California, County of
 Orange, on January 2, 2020 (Dkt. 1-1). Plaintiff’s Complaint brings the following six
 causes of action under California state law:

        (1) wrongful termination in violation of public policy;
        (2) discrimination based on disability;
        (3) retaliation;
        (4) failure to take reasonable steps to prevent discrimination;
        (5) failure to provide reasonable accommodation; and
        (6) failure to engage in a good faith interactive process.

 See generally Compl.

         Defendant removed the case to this Court on February 12, 2020. See generally
 Notice of Removal (“Notice”) (Dkt. 1). Defendant argues that this case has diversity
 jurisdiction under 28 U.S.C. § 1332 and that removal is proper under 28 U.S.C. § 1441.
 Notice ¶ 1.

 II.    Legal Standard

         “If at any time before final judgment it appears that the district court lacks subject
 matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
 from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
 relevant part that “any civil action brought in a State court of which the district courts of
 the United States have original jurisdiction, may be removed . . . to the district court of
 the United States for the district and division embracing the place where such action is
 pending.” 28 U.S.C. § 1441. This statute “is strictly construed against removal
 jurisdiction,” and the party seeking removal “bears the burden of establishing federal
 jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)
 (emphasis added) (citations omitted). A federal court may order remand for lack of
 subject matter jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).
Case 8:20-cv-00289-DOC-KES Document 14 Filed 04/30/20 Page 3 of 5 Page ID #:100
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-00289-DOC-KES                                             Date: April 30, 2020
                                                                                            Page 3


        Federal diversity jurisdiction requires that the parties be citizens of different states
 and that the amount in controversy exceed $75,000. 28 U.S.C. § 1332(a). For diversity
 jurisdiction purposes, a corporation is “deemed to be a citizen of every State and foreign
 state by which it has been incorporated and of the State or foreign state where it has its
 principal place of business.” 28 U.S.C. § 1332(c)(1). The presence of any single plaintiff
 from the same state as any single defendant destroys “complete diversity” and strips the
 federal courts of original jurisdiction over the matter. Exxon Mobil Corp. v. Allapattah
 Servs., Inc., 545 U.S. 546, 553 (2005).

         Generally, a removing defendant must prove by a preponderance of the evidence
 that the amount in controversy satisfies the jurisdictional threshold. Guglielmino v.
 McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2008). If the complaint affirmatively
 alleges an amount in controversy greater than $75,000, the jurisdictional requirement is
 “presumptively satisfied.” Id. A plaintiff who then tries to defeat removal must prove to a
 “legal certainty” that a recovery of more than $75,000 is impossible. St. Paul Mercury
 Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938); Crum v. Circus Circus Enters.,
 231 F.3d 1129, 1131 (9th Cir. 2000). This framework applies equally to situations where
 the complaint leaves the amount in controversy unclear or ambiguous. See Gaus v. Miles,
 Inc., 980 F.2d 564, 567 (9th Cir. 1992); Sanchez v. Monumental Life Ins. Co., 102 F.3d
 398, 403-04 (9th Cir. 1996).

         A removing defendant “may not meet [its] burden by simply reciting some
 ‘magical incantation’ to the effect that ‘the matter in controversy exceeds the sum of
 [$75,000],’ but instead, must set forth in the removal petition the underlying facts
 supporting its assertion that the amount in controversy exceeds [$75,000].” Richmond v.
 Allstate Ins. Co., 897 F. Supp. 447, 450 (S.D. Cal. 1995) (quoting Gaus v. Miles, Inc.,
 980 F.2d 564, 567 (9th Cir. 1992)). If the plaintiff has not clearly or unambiguously
 alleged $75,000 in its complaint or has affirmatively alleged an amount less than $75,000
 in its complaint, the burden lies with the defendant to show by a preponderance of the
 evidence that the jurisdictional minimum is satisfied. Geographic Expeditions, Inc. v.
 Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106-07 (9th Cir. 2010); Guglielmino,
 506 F.3d at 699.

         While the defendant must “set forth the underlying facts supporting its assertion
 that the amount in controversy exceeds the statutory minimum,” the standard is not so
 taxing so as to require the defendant to “research, state, and prove the plaintiff’s claims
 for damages.” Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1148 (C.D.
 Cal. 2010) (emphases added). In short, the defendant must show that it is “more likely
Case 8:20-cv-00289-DOC-KES Document 14 Filed 04/30/20 Page 4 of 5 Page ID #:101
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-00289-DOC-KES                                            Date: April 30, 2020
                                                                                           Page 4


 than not” that the amount in controversy exceeds the statutory minimum. Id. Summary
 judgment-type evidence may be used to substantiate this showing. Matheson v.
 Progressive Specialty Ins. Co., 319 F.3d 1089, 1090-91 (9th Cir. 2003); Singer v. State
 Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). For example, defendants
 may make mathematical calculations using reasonable averages of hourly, monthly, and
 annual incomes of comparable employees when assessing the amount in controversy in a
 wrongful termination suit. Coleman, 730 F. Supp. 2d. at 1148-49.

        If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
 void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
 Env’t, 523 U.S. 83, 94, 101-02 (1998). The lack of subject matter jurisdiction may be
 raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
 matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
 remand pursuant to 28 U.S.C. § 1447(c).

 III.   Discussion

        A. Diversity Jurisdiction Does Not Obtain Because Defendant Has Not Met
           Its Burden to Show That the Amount in Controversy Exceeds $75,000

         As stated above, Defendant must show by a preponderance of the evidence that the
 amount in controversy is greater than $75,000. The Notice of Removal—which
 approximates lost wages of $9484.80 at the time of filing, and speculates on the basis of
 past cases that attorneys’ fees would exceed the jurisdictional minimum—fails to carry
 this burden. See Notice ¶¶ 14-15. Because it has not been shown, to this Court’s
 satisfaction, that it is more likely than not that the amount in controversy exceeds
 $75,000, the Court finds that it does not have jurisdiction and that removal was improper.

 IV.    Disposition

        For the reasons set forth above, the Court, on its own motion, REMANDS this
 action to Orange County Superior Court.

        The Clerk shall serve this minute order on the parties.

  MINUTES FORM 11                                                    Initials of Deputy Clerk: kd

  CIVIL-GEN
Case 8:20-cv-00289-DOC-KES Document 14 Filed 04/30/20 Page 5 of 5 Page ID #:102
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-00289-DOC-KES                             Date: April 30, 2020
                                                                            Page 5
